Citation Nr: 0005804	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  97-31 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for respiratory 
disability.

2. Entitlement to service connection for left shoulder 
disability.

3. Entitlement to service connection for low back disability.


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1994 to June 
1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 1997, a statement of the 
case was issued in October 1997, and a substantive appeal was 
received in October 1997.  At the veteran's request, a 
personal hearing before a member of the Board sitting at the 
RO was scheduled for a date in January 2000, but the veteran 
failed to report for the hearing. 


FINDINGS OF FACT

1.  There claims file includes a medical diagnosis of current 
respiratory disability, competent evidence of inservice 
incurrence, and medical evidence of a nexus to service. 

2.  There claims file includes a medical diagnosis of left 
shoulder disability, competent evidence of inservice 
incurrence, and medical evidence of a nexus to service.

3.  There claims file includes a medical diagnosis of current 
low back disability, competent evidence of inservice 
incurrence, and medical evidence of a nexus to service.

CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for respiratory disability is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for left shoulder disability is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for low back disability is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

A.  Respiratory Disability

Pertinent medical evidence regarding the veteran's claim of 
entitlement to service connection for respiratory disability 
(referred to as asthma by the veteran in his claim) consists 
of the veteran's service medical records and an August 1998 
VA examination report.  The veteran's service medical records 
show that the veteran reported shortness of breath several 
times during service.  Specifically, the veteran complained 
of shortness of breath in April 1996 with headaches and 
yellow sputum.  He was diagnosed with a viral syndrome at 
that time.  In October 1996, the veteran again complained of 
shortness of breath and was diagnosed with chronic rhinitis, 
chronic sinusitis and possible deviated septum with an upper 
respiratory infection.  In December 1996, the veteran 
complained of frontal pressure and the veteran was diagnosed 
with rule out anxiety and a viral syndrome.  Pulmonary 
Function tests at that time found minimal DZ [disease] 
obstructive findings.  In January 1997, the veteran was again 
diagnosed with chronic rhinitis.  In April 1997, he 
complained of shortness of breath and he reported a history 
of slight asthma.  In May 1997, he was diagnosed with a 
deviated septum and sinusitis and was noted to be status post 
nasal surgery.  Finally, there was no indication of a lung 
disability on the veteran' separation examination in May 
1997.

Since service, the veteran has undergone a VA examination in 
conjunction with his claim.  In August 1997, the veteran was 
noted to have moderate obstructive lung disease and moderate 
restrictive lung disease. 

While there is no medical diagnosis of asthma, the record 
does show that obstructive and restrictive lung disease were 
diagnosed two months after the veteran's discharge from 
service.  Moreover, while the veteran's separation 
examination in May 1997 did not list a diagnosis of 
respiratory disability, service medical records for the 
preceding several months include references to obstructive 
findings, rhinitis and sinusitis.  In Hampton v. Gober, 10 
Vet.App. 481 (1997), in a case where a claimant filed a 
compensation claim shortly after discharge from service, the 
Court found that a diagnosis of disability reported in a 
service discharge examination report constituted evidence of 
current disability as well as evidence a relationship to 
service sufficient to well-ground a service connection claim.  
Although no disability was diagnosed on discharge examination 
in the present case, the Board believes that the present one 
should be viewed in a similar fashion.  There is medical 
evidence of pertinent symptomatology in the few months prior 
to discharge, the veteran filed a claim upon discharge, and 
VA examination two months later (in connection with that 
claim) showed similar findings and apparent diagnoses.  The 
Board believes that this scenario sufficiently shows that the 
underlying claim is plausible and thus well-grounded.  
Caluza.  

B.  Left Shoulder Disability

Again, the pertinent medical evidence here consists of the 
veteran's service medical records and his August 1998 VA 
examination report.  In service, the veteran complained of 
left shoulder problems on many occasions.  In March 1996, he 
complained of sharp pains in his left shoulder, but had a 
normal examination.  He complained again of left shoulder 
pain in April 1996.  In November 1996, the veteran reported 
sharp pain in his left shoulder and was diagnosed with 
chronic parascapular muscle pain and strained muscle.  In 
February 1997, the veteran reported a history of lower 
parascapular pain with lifting.  He had a full range of 
motion and strength was 5 of 5 bilaterally with no atrophy.  
He was diagnosed with parascapular tenderness and muscle 
strain/spasm.  He again reported parascapular pain in March 
1997.  In May 1997, at the veteran's separation examination, 
the veteran was noted to have mild crepitus of the left 
shoulder with painful range of motion.  The shoulder was 
deemed stable.

At his VA joints examination in August 1997, the examiner 
noted that the veteran had a full range of motion in his left 
shoulder with no neurological alteration.  His reflexes were 
intact, musculature on the left was excellent and muscle 
strength was 5 out of 5.  His scapula was tender to touch, 
but the examiner noted no swelling.  Ligaments of the 
shoulder and rotator cuff were found to be within normal 
limits.  X-rays of the left shoulder and scapula were 
negative.  The diagnosis was slight muscular strain of the 
left scapula.

The Board finds that the evidence with regard to left 
shoulder disability should be viewed in the same manner as 
the evidence pertinent to the respiratory disability claim.  
That is, the close proximity in time to the inservice medical 
evidence of left shoulder symptoms and the post-service 
medical findings with a diagnosis is sufficient to make the 
claim well-grounded.  Caluza. 

C.  Low Back Disability

Finally, the veteran also asserts entitlement to service 
connection for a low back disorder.  The Board again finds 
that the pertinent medical evidence here consists of the 
veteran's service medical records and an August 1997 VA 
examination report.  

In service, the veteran complained of low back pain several 
times.  In August 1996, he reported constant low back pain 
and numbness in the lower back.  He was diagnosed with low 
back pain and lower back strain.  He was diagnosed with 
chronic low back pain again in December 1996.  In June 1997, 
the veteran reported low back pain status post a fall and had 
no neurological complaints.  At the veteran's May 1997 
retirement examination, the veteran reported a history of low 
back pain but his back was found within normal limits on that 
examination.  He had a negative straight leg-raising test and 
the examiner indicated that the pain was evidently increased 
with vehicular rattling and vibration.  

At his August 1997 VA examination, the veteran had no 
postural defects, no fixed deformities and had excellent back 
musculature.  He had slight muscular spasm noted with 
palpation and denied any pain to his back except with deep 
palpation.  There was no neurological involvement found.  The 
lumbar x-ray was negative.  The examiner diagnosed the 
veteran with slight, infrequent lumbar strain.

The factual situation presented with regard to this issue is 
essentially the same as that discussed above with regard to 
the other two issues, and the Board finds that there is a 
medical diagnosis of current low back disability, competent 
evidence of inservice incurrence, and medical evidence of a 
nexus to service.  The low back disability claim is therefore 
well-grounded as well. 

Conclusion

In reaching the above determinations, the Board (as required 
by law) has presumed the evidence to be true.  Moreover, 
although not clear, the Board (for purposes of the well-
grounded analysis) has presumed that the various diagnoses 
rendered on VA examination in August 1997, just two months 
after the veteran's service, were of chronic disabilities.  


ORDER

The veteran's claims of entitlement to service connection for 
respiratory disability, for left shoulder disability, and for 
low back disability are well-grounded.  To this extent, the 
appeal is granted, subject to the directions set forth in the 
following remand portion of this decision. 


REMAND

With a well-grounded claim arises a duty to assist the 
veteran with the development of the evidence.  38 U.S.C.A. 
§ 5107(a).  In the present case, it appears that the RO may 
have based its denial of at least some of the issues on a 
finding that there is no chronic disability present.  
However, the August 1997 VA examination report, when viewed 
together with the service medical records (especially those 
documenting symptoms and treatment during the last few months 
of the veteran's service), is equivocal as to the nature of 
the disorders diagnosed.  Further action to develop and 
clarify the medical evidence is therefore necessary before 
the Board may proceed with its appellate review. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Any pertinent VA medical records 
documenting ongoing treatment for the 
disorders at issue should be associated 
with the claims file.  

2.  The veteran should be requested to 
furnish the names and addresses of any 
private medical care providers who have 
treated him for respiratory, left 
shoulder and/or low back symptomatology 
since his discharge from service.  After 
obtaining appropriate consents to the 
release of medical records, the RO should 
contact all private medical care 
providers reported by the veteran and 
request copies of pertinent clinical 
treatment records.  All records obtained 
should be associated with the claims 
file.

3.  The veteran should then be scheduled 
for special VA examinations to ascertain 
the nature of any respiratory, left 
shoulder and low back disorders found to 
be present.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiners in connection 
with the examinations, and all indicated 
special studies and tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiners should clearly report whether 
any found disorders are related to the 
symptoms noted during service and found 
on VA examination in August 1987.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted.   The veteran should be 
furnished an appropriate supplemental 
statement of the case addressing each 
issue to which the full benefit sought is 
not granted.  After affording the veteran 
an opportunity to respond, the case 
should be returned to the Board for 
appellate review. 

The purpose of this remand is to assist the veteran and to 
clarify the medical record.  The veteran is free to submit 
additional evidence in support of the issues which are the 
subject of this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

